DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 9 is directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
Claim 9 recites a method for conducting general business interactions of sales activities through conducting a sales transaction.  Specifically, the claims recite:
A remote vending method, comprising: 
receiving, by a device located in a vehicle, a user input identifying a product from a user inside of the vehicle; 
determining, by the device, the product is not available within the vending machine while the user is inside of the vehicle; 
determining, by the device, a current location of the device; 
sending, by the device, a request for a list of stores where the product is available; 
determining, by the device, a vending location for a store from among the list of stores where the product is available based on the current location of the device; 
modifying, by the device, a route to a final destination to include a waypoint for the vending location while the user is inside of the vehicle, wherein modifying the route comprises rerouting the route to stop at the vending location before reaching the final destination; 
receiving, by the device, payment card information for a payment card; 
sending, by the device, an authorization request to a remote server, wherein the authorization request requests a purchase of the product using the payment card information; 
receiving, by the device, an approval message that authorizes the purchase of the product in response to sending the authorization request; 
generating, by the device, an authorization token that authorizes a purchase to retrieve the products from the store at the vending location; and 
outputting, by the device, the authorization token.
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities through conducting a sales transaction which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a device merely use a computer as a tool to perform an abstract idea and/or device performs the steps or functions of sales activities through conducting a sales transaction.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for sales activities through conducting a sales transaction.  As discussed above, taking the claim elements separately, device performs the steps or  sales activities through conducting a sales transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for sales activities through conducting a sales transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 10-16 further describe the abstract idea of commercial interactions for sales activities through conducting a sales transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Independent claim 17 describes a computer program performing functions relating to conducting a sales transaction without additional elements that provide significantly more than the abstract idea of commercial interactions for sales activities through conducting a sales transaction as noted in the method claims above.  Further, claim 17 is directed to a computer program, not the computer readable medium, which is “software per se” and does not have a physical or tangible form as disclosed since there are no structural recitations noted in the claim (MPEP 2106.03(l)).  Therefore, this independent claim fails step 1 analysis and is not patent eligible.
Dependent claims 18-20 further describe the abstract idea of commercial interactions for sales activities through conducting a sales transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea, nor do they satisfy one of the four patentable categories of subject matter. Therefore, these dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Randisi et al. (US Patent Application Publication 2019/0311417 A1), in view of Sharp (US Patent Application Publication 2016/0012465 A1) and Baren et al. (US Patent Application Publication 2019/0205961 A1).
Regarding Claim 1, 9 and 17 Randisi teaches:
A vending machine/ method/ computer program product comprising a non- transitory computer-readable medium storing executable instructions that when executed by a processor causes the processor to, comprising: 
a housing configured to couple to an interior of a vehicle (See Randisi paragraph [0040] - describes a system including a product vending apparatus located in a vehicle located, for example, between the driver seat and passenger seat and [0069] - describe the system running on instructions stored in non-transitory computer readable medium); 
a (See Randisi paragraph [0041] - describes the vending apparatus communicating product and transaction information wirelessly through an integrated transceiver system that uses multiple types of wireless communication and [0054] - describes payment for an item in the vending apparatus taking place before the vehicle arrives at a user’s location or while the user is in said vehicle); and 
a user interface 
receive a user input identifying a product from a user inside of the vehicle (See Randisi paragraph [0055] - describes a user purchasing an item from a vehicle vending apparatus via a graphical user interface (GUI)); 

determine a current location of the vending machine  (See Randisi paragraph [0051] - describes a user purchasing an item from a vehicle vending apparatus once said vehicle has arrived at the same location as said user, wherein said vending apparatus transmits payment information to a financial network to facilitate said purchase/ transaction);
send a request for a list of stores where the product is available (See Randisi paragraph [0045] - describes a list of suppliers and retailers that offer a desired product being sent in response to a vehicle request);  
10determine a vending location where the product is available based on the current location of the vending machine (See Randisi paragraphs [0051-0052] - describes the system using a user’s location [the party that hailed/ ordered the vehicle/ vending apparatus] as part of a body of contextual information that equates the user’s location with the vending location and [0062] - describes the system using GPS to determine the location of the vending apparatus); 
modify a route to a final destination to include  the vending location , wherein modifying the route comprises rerouting the route to stop at the vending location before reaching the final destination (See Randisi paragraphs [0052-0053] - describes the system assigning a vehicle to a user based on, at least, the products said vehicle has onboard in the vending apparatus, wherein said system instructs the vehicle to go to a resupply location if product inventory in the ); 
15receive payment (See Randisi paragraph [0054] - describes payment for an item in the vending apparatus taking place before the vehicle arrives at a user’s location or while the user is in said vehicle); 
send an authorization request to a remote server, wherein the authorization request requests a purchase of the product using the payment 
receive an approval message that authorizes the purchase of the product 20in response to sending the authorization request (See Randisi paragraphs [0080] - describes system recognizing a scenario of multiple users in a vehicle and sending a message to said users to confirm which account will pay for the items or services of said vehicle/ vending apparatus and [0087] - describes the system using servers); 
generate an authorization token that authorizes a purchase to retrieve the products from the store at the vending location; and 
output the authorization token (See Randisi paragraphs [0048-0053] - describes the system using blockchain to manage the records of user devices, vehicles, vending apparatuses and their respective inventories of products (within a particular vehicle or at particular supplier/ retailer locations) as these entities interact with each other, wherein blockchain is a known technique of tokenizing data to allow for secure transactions through encryption and [0060] - describes system locking or unlocking the vending apparatus based on a determination that a user has purchased an item within said vending apparatus).
Randisi does not explicitly teach:
card reader card coupled to the housing.  This is taught by Sharp (See paragraph [0210] - describes a system for authorizing a transaction comprising a terminal with a card reader).  It would be obvious to one having ordinary skill in the art before the 
Sharp does not explicitly teach:
determine the product is not available within the vending machine while the user is inside the vehicle; a waypoint for, while the user is inside of the vehicle.  This is taught by Baren (See paragraphs [0082-0084] - describes a system for vending products to customers in ride-sharing vehicles, wherein said system recognizes that a product said customer(s) is interested in is not available within said vehicle and adds stops on the way to a destination so that said customer may purchase said product not offered by said vehicle).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an additional opportunity to sell a product to a customer if said product is not immediately available in a system that offers products for sale to customers, thereby increasing the efficiency of said system.
Regarding Claim 2 and 10, modified Randisi teaches:
The device/ method of claim 1 and 9, 
Randisi does not explicitly teach:
wherein outputting the authorization token comprises printing a representation of the authorization token onto a ticket.  This is taught by Sharp (See paragraphs [0177] - describes the system using printed means as a representation of usable funds or credits for purchase of goods or services and [0930] - describes the system using tokenized validation/ authorization to process a transaction).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a printed representation purchased credits in a system that uses said credits in exchange for goods or services, thereby increasing the accuracy and efficiency of said system.  
Randisi teaches:
The device/ method of claim 1 and 9, wherein outputting the authorization token comprises sending the authorization token to a user device (See Randisi paragraphs [0048-0053] - describes the system using blockchain to manage the records of user devices, vehicles, vending apparatuses and their respective inventories of products as these entities interact with each other, wherein blockchain is a known technique of tokenizing data to allow for secure transactions through encryption and [0060] - describes system locking or unlocking the vending apparatus based on a determination that a user has purchased an item within said vending apparatus).
Regarding Claim 4 and 12, modified Randisi teaches:
The device/ method of claim 1 and 9, wherein modifying the route comprises sending a notification to a driver of the vehicle (See Randisi paragraphs [0053-0056] - describes the system changing the route of the vehicle based on the products on hand versus the products ordered, or likely to be ordered, from a user, wherein said route and product changes are sent to a driver of a vehicle through their mobile device).
Regarding Claim 5 and 13, modified Randisi teaches:
The device/ method of claim 1 and 9, wherein modifying the route comprises sending 5a notification to modify the route in a ride sharing application (See Randisi paragraphs [0039] - describes the system operating in at least ride-sharing vehicles and [0053-0056] - describes the system changing the route of the vehicle based on the products on hand versus the products ordered, or likely to be ordered, from a user, wherein said route and product changes are sent to a driver of a vehicle through their mobile device).
Regarding Claim 6, 14 and 18, modified Randisi teaches:
The device/ method/ computer program product of claim 1, 9 and 17, wherein determining the product is not available within the vending machine comprises: 
comparing a product identifier for the product to an inventory list of items that are 10available in the vending machine; and 
determining that the product is not available within the vehicle based on the comparison (See Randisi paragraphs [0053-0056] - describes the system tracking inventory of items within the vending apparatuses on board vehicles and making suggestions for action based on the availability of said products within said vending apparatuses).
Regarding Claim 7, 15 and 19, modified Randisi teaches:
The device/ method/ computer program product of claim 1, 9 and 17, wherein determining the vending location 15comprises identifying stores where the product is available within a predetermined radius of the current location of the device (See Randisi paragraphs [0050] - describes the system choosing the vehicle for a user with the selected product on board that is also within a threshold distance from said user, as well as choosing the closest re-supply point for a driver of said vehicle when their product inventory is low).
Regarding Claim 8, 16 and 20, modified Randisi teaches:
The device/ method/ computer program product of claim 1, 9 and 17, wherein determining the vending location comprises identifying stores where the product is available within a predetermined 20radius along the route to the final destination (See Randisi paragraphs [0050] - describes the system choosing the vehicle for a user with the selected product on board that is also within a threshold distance from said user, as well as choosing the closest re-supply point for a driver of said vehicle when their product inventory is low and [0070-0078] - describes multiple iterations of the system using final destination location and other inferences based on system interaction with multiple databases to formulate product recommendations).


Response to Remarks
Applicant's remarks filed 02/02/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 9 and 17 as being directed to improvement of  “vehicle navigation technologies” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 9 and 17 do not specifically mention any particular structure to facilitate the functions of the methods described in a way that is significantly more than an abstract idea.  Dependent claims 10-16 and 18-20 also do not show significantly more than an abstract idea as noted above.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Sharp and Baren in the invention of Randisi, as a whole.  
Applicant asserts that Randisi does not teach: "determine the product is not available within the vending machine while the user is inside the vehicle," "send a request for a list of stores where the product is available," "determine a vending location for a store from among the list of stores where the product is available based on the current location of the vending machine," "modify a route to a final destination to include a waypoint for the vending location while the user is inside of the vehicle, wherein modifying the route comprises rerouting the route to stop at the vending location before reaching 
the final destination," and "generate an authorization token that authorizes a purchase to retrieve the products from the store at the vending location”. 
However, the added citation of Baren along with Randisi and Sharp does in fact teach all of the disclosed limitations in the amended claims of the instant application as noted above.  The citation of Randisi, Sharp and Baren needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802.  The examiner can normally be reached on M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.



/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687